HAMILTON, J.
The plaintiff failed to offer any probative evidence as to the sale price. It does appear that prior to the sale in question a one-half interest in the restaurant had been sold for $1,000.00. The trial court.evidently took it for granted that the sale value of the entire restaurant was $2,000.00, based on the sale of the one-half interest at' $1,000.00. This furnished no proof of the sale price under the sale in question.
The court was not justified in rendering the judgment of 10% on $2,000.00 under the evidence. It would have been justified in *222rendering judgment for the minimum corn-emission of $100.00.
The trial court committed error in rendering judgment for $200.00, and the Court of Common Pleas erred in affirming that judgment.
We find no other error in the record.
Since there is a total failure of proof as to the sale price, we find that the trial court should have given judgment for $100.00, the minimum commission.
The judgment of the Court of Common Pleas and of the Municipal Court will, therefore, be modified by reducing the judgment from $200.00 to $100.00, and, as modified, will be affirmed.
ROSS, J,.concurs.